Citation Nr: 1633212	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for left foot plantar fasciitis with left heel spur.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot plantar fasciitis.

4.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot hallux valgus.

5.  Entitlement to an effective date earlier than August 16, 2010, for the grant of service connection for right foot hammertoes (2nd and 3rd toes).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to August 1980 in the United States Army.   

The increased rating issue comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The earlier effective date issues for the right foot come to the Board on appeal from a January 2013 rating decision issued by the RO in Waco, Texas.  In that decision, the RO granted service connection for right foot plantar fasciitis, right foot hallux valgus, and right foot hammertoes, effective from August 16, 2010.  The Veteran has expressed disagreement with the effective dates assigned for the award of service connection for the right foot.   

The TDIU issue comes to the Board on appeal because the Veteran submitted evidence of unemployability due to service-connected foot disabilities during the course of his increased rating appeal.  See e.g., June 2012 TDIU application (VA Form 21-8940); January 2011 VA podiatry note.  As such, it follows that a request for TDIU was reasonably raised by the Veteran.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In addition, VA Fast Letter 13-13 directs that if a veteran files a Notice of Disagreement (NOD) regarding an increased disability evaluation, such as the case here, but the Veteran also claims a TDIU due to the disability currently on appeal, then TDIU is part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board.  

(For the TDIU issue, the Board notes that the RO has already sent the Veteran a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefit) and a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), included with a May 2012 VCAA notice letter).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

With regard to the particular issues on appeal, the Board notes that in an October 2015 rating decision, the RO did not reopen the Veteran's pending claim for service connection for a bilateral knee disorder.  In October 2015, the Veteran submitted a timely Notice of Disagreement with the RO's denial.  See 38 C.F.R. § 20.201 (2015).  However, VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD by way of a December 2015 DRO or traditional process letter, and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, the new and material evidence issue for a bilateral knee disorder remains under the jurisdiction of the RO at this time.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in the October 2015 VA Form 9.  However, he cancelled that request in November 2015.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In January 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Finally, the Board observes the Veteran submitted additional private and VA medical evidence after certification of his appeal.  In any event, in April 2016 the Veteran submitted a waiver of the RO's right to initially consider this additional private and VA medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).   Therefore, the Board accepts this additional medical evidence for inclusion in the record and consideration by the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 2013 VA social work note indicates that the Veteran had stated that he was not receiving Social Security Disability Insurance (SSDI).  However, since the case was previously before the Board, additional evidence has associated with the claims folder suggesting that the Veteran had more recently begun receiving SSDI benefits.  In a January 2015 VA social work discharge note and in an October 2015 VA psychology note, the Veteran indicated he was receiving Social Security Disability Insurance (SSDI) benefits for "health reasons."  

Although disability determinations by the Social Security Administration (SSA) are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Moreover, as to a TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records to include accompanying medical records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain any SSA disability records, as these SSA disability records may be pertinent to the increased rating, earlier effective date, and TDIU issues on appeal.

Second, as the appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file date to October 2015.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, the TDIU claim on appeal is inextricably intertwined with the increased rating claim on appeal.  If the increased rating claim is granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2015).  For this reason, the increased rating claim being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the SSA all records associated with the Veteran's SSDI disability claim (see January 2015 VA social work discharge note and October 2015 VA psychology note).  In particular, request copies of the SSA disability determination and all medical records considered.  If no SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  The AOJ should obtain VA treatment records from the North Texas VA healthcare system dated from October 2015 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating, earlier effective date, and TDIU issues on appeal.  (The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




